684 S.E.2d 440 (2009)
BUMPERS
v.
COMMUNITY BANK.
No. 269PA09.
Supreme Court of North Carolina.
September 10, 2009.
J. Jerome Hartzell, Raleigh, Mallam J. Maynard, for Travis T. Bumpers.
Darryl J. May, Philadelphia, PA, F. Douglas Ross, Fairfax, VA, Matthew W. Sawchak, Raleigh, for Community Bank.
The following order has been entered on the motion filed on the 4th of September 2009 by Plaintiff-Appellant Joint Motion for Entry of Briefing Schedule:
"Upon consideration of the joint motion for entry of briefing schedule, filed by the above-named parties in this matter on the 4th day of September 2009, and pursuant to our authority under Appellate Rule 2, and in keeping with the definitions provided by Appellate Rule 15(i), this Court hereby orders the following:
(1) As to the issue from the Court of Appeals: Did the Court of Appeals err in dismissing Defendant's appeal as interlocutory? Plaintiff is designated the appellant, and Defendant is designated the appellee.
(2) As to the issue from the trial tribunal: Should the trial court's orders granting summary judgment to Plaintiff be affirmed?
Defendant is designated the appellant, and Plaintiff is designated the appellee.
Accordingly, the new briefs of both the Plaintiff and the Defendant shall be filed with this Court not more than 30 days from the date of certification of this order.
By order of the Court in conference this the 10th of September 2009."